NOTICE OF ALLOWABILITY
Allowable Subject Matter

	Claims 1-25 and 27-28 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: reserve airspace for the particular geographic area, the airspace including allocated airspace blocks; and generate a flight data package for transmission to a ground control station or to the UAV, the flight data package comprising at least the flight plan and information describing the allocated airspace blocks, in combination with the other elements of claim 25 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on MON - FRI 7:30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA D THOMAS/Examiner, Art Unit 3661           

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661